                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 JAMES E. MEYER,                                               CIVIL ACTION
                        Plaintiff,

                v.

 DELAWARE VALLEY LIFT TRUCK,                                   NO. 18-1118
 INC., et al.,
               Defendants.


                                            ORDER

       AND NOW, this 13th day of May, 2021, upon consideration of Plaintiff James E.

Meyer’s Motion for Partial Summary Judgment and briefing in support thereof (ECF Nos. 117,

134 & 135) and Defendants’ responses thereto (ECF Nos. 129 & 132); Defendants Delaware

Valley Lift Truck, Inc. and John W. Meyer’s Motion for Summary Judgment and briefing in

support thereof (ECF Nos. 118 & 136) and Plaintiff’s response thereto (ECF No. 133); and

Defendant the Law Offices of Barry F. Penn’s Motion for Summary Judgment and briefing in

support thereof (ECF Nos. 119 & 137) and Plaintiff’s response thereto (ECF No. 130), IT IS

ORDERED as follows:

       1.      Plaintiff’s Motion (ECF No. 117) is DENIED.

       2.      Defendants Delaware Valley Lift Truck, Inc. and John W. Meyer’s Motion (ECF

No. 118) is GRANTED IN PART and DENIED IN PART. With respect to Count Five

(breach of fiduciary duty) and Count Eight (breach of contract), the Motion is DENIED. The

parties will proceed to trial on these claims. With respect to Count Nine (corporate waste), the

Motion is GRANTED, and this claim is DISMISSED WITH PREJUDICE. A decision on

Count One (appointment of a custodian) and Count Two (involuntary dissolution) is deferred

until after trial on the breach of fiduciary duty and breach of contract claims.
      3.     Defendant the Law Offices of Barry F. Penn’s Motion (ECF No. 119) is

GRANTED. Count Ten (tortious interference with contract) and Count Eleven (aiding and

abetting) are DISMISSED WITH PREJUDICE.



                                                BY THE COURT:


                                                /s/Wendy Beetlestone, J.

                                                _______________________________
                                                WENDY BEETLESTONE, J.




                                            2
